DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 and 16-21 and species of OX40 as the function activating binding moiety (claims 18 and 19) in the reply filed on 01-19-2021 is acknowledged. Claims 5-15 and 20-24 are withdrawn as being directed to non-elected invention and species. Therefore Claims 1-4 and 16-19 read on the elected group and species and will be examined on the merits below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It appears that claim 18 improperly refers dependency to the method claim 15, as opposed to composition claim 16. Appropriate correction is required. Claim will be examined below as if dependent on claim 16. 
Claim 18 recites the limitation "the immunotherapeutic agent" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 16 recites an “immunostimulatory agent”. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature (natural phenomenon) without significantly more. With respect to claims 1-4, the claims recite a pharmaceutical composition comprising a population of CD8+ T cells which additionally express a “naïve” like phenotype of CD62L+ and CD44-. A population of this type can be found in CD8+ lymphocyte populations of naïve mice that have received no therapeutic treatment protocols. For instance in the reference of Gattinoni (Nature Medicine, Volume 15 number 7, July 2009) describes that it is well known that the differentiation marker CD62L is found on more “naïve” T cells whereas CD44 expression is increased on T cells that are more differentiated (p 808 column 2).  Additionally looking to the reference of Rosenblum et al (Nature Reviews Immunology,Volume16,February2016 p 90-101) one finds that(table 1 and table 2) the phenotype of a conventional normal mouse T cell compartment comprises a subset which has CD44 low and L-selectin (CD62L) hi.  The fact that in the instant claim cells are particularly “induced” to express the naïve-like phenotype described does not rise to the level of marked difference because there is no change structurally or phenotypically when compared to the naturally occurring product as is documented above. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitation of a "pharmaceutical composition" as described in claim 3 at a high level of 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 16-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gattinoni et al (Nature Medicine, Volume 15 number 7, July 2009).  Claim 1 describes a  by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to claims 16-17 the Gattinoni et al. disclose a population of cells that are in-vitro induced to express the phenotype of CD8+,CD62L hi, CD44lo and Sca1+ that is purported to correspond to the mouse Tscm (T cell stem memory) phenotype. Specifically one can look to flow cytometry data of figure 3a of the publication and find that the CD8+ cells which were cultured as described above with peptide (a vaccine) and IL-2 (an immunostimulatory agent) as well as the agent TWS119 were found to comprise a population of cells which expressed the CD62L hi, CD44lo as well as the Sca1 antigen at levels that are higher (elevated) when compared to the non-induced cells (figure 3a “Sca-1” mean fluorescence intensity of 39-naïve, vs 1081 mean fluorescence intensity treated).  As such with reference to the claim 17 the peptide that is utilized comprises an epitope of the hgp-100 which is expressed highly on melanoma cells (a tumor antigen) to which the p-mel-1 specific CD8+ T cells would be expected to be primed.  In regards to the claim 18, it is found that OX40L would be found on the T cell depleted splenocytes, which would contain macrophages and other antigen presenting cells, utilized in the cultures of for instance figure 2. This therefore satisfies the limitation of claim 18 “a function activating binding moiety” for OX40. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gattinoni et al.  As described above Claims 1-3 describe a population of cells with the surface phenotype of CD8+ CD62L and CD44 lo. This population of cells is described as being induced by the MEK inhibitor, Selumetinib.  Gattinoni describes a naïve like cell population which possess these surface features. Gattinoni describes a culture system in which a chemical which potentiates the Wnt signalling may induce and expand such a cell population in-vitro culture systems.  It is obvious to attempt to induce or expand such a cell population for the purposes of arriving an in-vitro cell culture system that would allow for expansion of a cell type of interest in-vitro (for example tumor specific CD8+ T cells) while maintaining a naïve non-exhausted phenotype for the purpose of adoptive T cell therapy. With respect to the claim 4 and the specific T cell amount as claimed, it is obvious with respect to routine optimization to attempt to provide such a large number of T cells for the purpose of potentially providing ample T cells to allow for adoptive T cell experiments in multiple subject recipients. 
. 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gattinoni as applied to claim 16 above, and further in view of Redmond et al (Journal Immunology 2007; 179:7244-7253 ). Claim 16 describes a pharmaceutical composition which comprises CD8+ T cells of particular phenotype which has been described as a Tscm phenotype in the mouse.  Additional components of the composition are potentially a vaccine, and an immunostimulatory agent. Claim 18 further describes that the immunostimulatory agent is more specifically and essentially an OX40 molecule agonist,  with claim 19 further describing that this agonist is comprised of an antibody , fragment thereof or fusion protein which immunospecifically binds the OX40 molecule.  OX40 is a molecule that is found on antigen activated CD8+ T cells.  Redmond et al disclose that the OX40 system may function in the context of adjuvant and MHC restricted peptide (vaccine) is to extend CD8 T cell survival and also establish T cell differentiation into CD8 T effector cells in a tumor microenvironment. The authors additionally conclude (7245) through analysis of an in-vivo tumor model that . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644